DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because element number 414 mentioned in paragraph [0058] of the Applicant’s specification is missing from the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification

The disclosure is objected to because element number 416 in Figs. 8-11 is missing from the Applicant’s specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Dynamic Dash Flow For Tracking Key Performance Indicators of Tasks Associated With Particular Medical Order Types”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a manufacture (claims 1-8), a machine (claims 9-14) and a process (claims 15-20).
Step 2A (1): Independent claims 1, 9, and 15 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior) and Mental Processes, based on the following claim limitations: “displaying updated process flow data; receiving a request for process flow data and key performance indicators (KPIs) for a particular order type at a particular medical facility over a selected time period; displaying a flow chart including depictions of a plurality of tasks associated with a particular order type and at least some of the plurality of tasks connected by linking graphics indicating a required or desired sequence of completion of the plurality of tasks; visually indicating which of the plurality of tasks is completed, is in progress, or is queued for a pre-defined threshold number or percentage of orders of the particular order type within the selected time period; displaying on the flow chart, on or adjacent to at least one of the depictions of the plurality of tasks to be completed, elements for depicting the KPIs for at least one of the plurality of tasks displayed in the flow chart (claim 1); build a workflow graphic, the workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular medical order/radiological order type, at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the workflow graphic is built based on the particular medical order/radiological order type, facilities or departments involved with the plurality of tasks for the particular medical order type, and sequences of the plurality of tasks within and between each of the facilities or departments for the particular medical order type; map key performance indicators (KPIs) for one or more of the plurality of tasks to one or more elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks; and visually indicate which of the plurality of tasks is completed, is in progress, or is queued for a pre-defined threshold number or percentage of orders of the particular medical order/radiological order type” (claims 9 and 15). The claims describe a process of receiving requests for process/workflow and KPI data, organizing/gathering the data, and displaying results. Dependent claims 2-8, 10-14, and 16-20 further describe the request for particular data, the organizing/gathering, and displaying of the data. The displayed process flow charts and KPI data provides instructions and insight into user/employee activities/behaviors. Building and displaying a flow chart and mapping KPI data to the flow chart can be performed mentally by a human with pen a paper. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” which involves managing personal behavior including following rules or instructions and Mental Processes which includes observation, evaluations, judgements, and opinions. Therefore, claims 1-20 are directed to an abstract idea and are not patent eligible.
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-2, 6-10, 12-13, 15-16, 17-18, and 20 recite additional elements of one or more computer storage media having computer-executable instructions embodied thereon, a distributed system, a graphical user interface, dashboard elements (e.g. selectable order option, date selection, selectable individual order view), KPIs are displayed automatically directly on the dashboard elements or overlaid on the flow chart in response to a cursor hovering over the dashboard elements, a computer system 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-2, 6-10, 12-13, 15-16, 17-18, and 20 recite additional elements as stated above in step 2A(2). As per the Applicant’s specification, the computer storage media include both volatile and nonvolatile media, removable and non-removable media [0042]; the distributed system is computer software stack which operates in the cloud [0037]; a graphical user interface is part of the user interface for conveying visual information [0033]; dashboard elements are graphical 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carroll et al. (US 2014/0244295 A1).
As per claim 9, Carroll teaches a computer system comprising: one or more processors on one or more computing devices programmed to (Carroll e.g. Fig. 20 computer platform 2000 for the CQA system 100 [0072]. The platform 2000 includes with processor(s) 2001, such as a central processing unit, ASIC, or other type of processing circuit. A computer readable medium (CRM), such as CRM 2004 may be any suitable medium which stores instructions for execution by the processor(s) 2001 for execution [0073].): 
Carroll teaches build a workflow graphic configured for display on a graphical user interface, the workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular medical order type, at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the workflow graphic is built based on the particular medical order type, facilities or departments involved with the plurality of tasks for the particular medical order type, and sequences of the plurality of tasks within and between each of the facilities or departments for the particular medical order type; (Carroll e.g. Figs. 1, 3, and 12A-B, A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map (i.e. workflow graphic) [0017]. The protocols may be published by medical experts, health organizations or other entities. The protocols are medically related and may include guidelines for various illnesses or medical conditions such as procedures for cosmetic surgery or other medically-related guidelines [0021]. A process map may comprise a workflow that 
Carroll teaches map key performance indicators (KPIs) for one or more of the plurality of tasks from an electronic health record (EHR) database to one or more dashboard elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks; and (Carroll e.g. Fig. 1, The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, based on the association, determine protocol compliance metrics [0018]. An event includes information for any action performed to provide care to a patient, such as lab results, vitals (e.g., measurements of patient vital functions which may be performed by a nurse or machine), orders for tests or medications, delivery of medications, medications administered to patient, physician notes, semi-static patient data (e.g., gender, age, weight, allergies, etc.), etc. [0023]. The mapping module 102 maps the retrieved events to the process map. The mapping may include identifying the 
Carroll teaches visually indicate which of the plurality of tasks is completed, is in progress, or is queued for a pre-defined threshold number or percentage of orders of the particular medical order type. 
Carroll teaches visually indicate a percentage of tasks completed for a particular medical order type (Carroll e.g. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038]. FIG. 6 shows a screenshot 600 for defining a metric. In this example, the metric is a compliance rate for an antibiotic order within the first hour and is defined as a percentage [0039]. The population of cases may be evaluated based on the compliance metrics to determine compliance with the protocol and scores and reports may be generated to indicate compliance and variances from compliance and to provide analytical views to identify problems with particular individual caregivers, particular departments, particular shifts (e.g., day shift versus night shift), etc. [0041]. Figs. 8-11 show example reports generated by the CQA system 100 based on the 
As per claim 10, Carroll teaches the computer system of claim 9, wherein said KPIs are mapped to be displayed directly on the one or more dashboard elements or are mapped to be displayed or overlaid onto the workflow graphic in response to a cursor hovering over or selecting one of the one or more dashboard elements. (Carroll e.g. Each node in the process map may have attributes such as event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours. Attributes for steps may be entered by a user and may be displayed by clicking on a step in the process map [0031]. A user may also click on a node to drill down to additional information such as compliance metrics for the department [0042].)
As per claim 11, Carroll teaches the computer system of claim 9, wherein the visually indicating comprises color-coding at least some of the graphical depictions of the plurality of tasks or the linking graphics. (Carroll e.g. Fig. 1, The analytic views generated by the CQA system 100 allow for drill downs which may be used to identify the cause of problems. For example, an initial view may comprise a color-coded display of the process map. A node (i.e. step) in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol [0042].)
As per claim 13, Carroll teaches the computer system of claim 9, wherein the one or more processors on the one or more computing devices are further programmed to provide a selectable individual order view in which the KPIs mapped from the EHR database are filtered to display only the KPIs associated with a single patient or a single order of the particular medical order type. (Carroll e.g. In addition to determining metrics, KPIs and analytic views, the CQA system 100 may determine a population or the set of cases to be evaluated. Fig. 7 shows a screenshot 700 for selecting filters (e.g. attributes and values) to identify the population of cases. EMR data which include EMRs for millions of patients is filtered to determine the population. For example, filters may be selected in the screenshot 700 to identify all the cases where patients have certain conditions (e.g. respiratory distress=yes) or lab results (e.g. urine analysis= hazy). The EMR data is filtered by the selected filters to determine the population [0040]. The population of cases may be evaluated based on the compliance metrics to determine compliance with the protocol. Reporting and drill-downs can be for an individual patient encounter [0041].)
As per claim 14, Carroll teaches the computer system of claim 9, wherein the KPIs include at least one of completion or turnaround time for any of the plurality of tasks, documentation of critical task- related information, task outcomes, task statistics, task comparisons, and task projections or predictions. (Carroll e.g. The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics. Reports may be generated to specify the compliance metrics and provide additional information related to measuring the quality of care and improving quality of care [0018]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].Figs. 8-10 show examples of compliance reports overall, by physician, and by 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2014/0244295 A1) in view of Setlur et al. (US 2012/0130730 A1).
As per claim 1, Carroll teaches one or more computer storage media having computer-executable instructions embodied thereon, that when executed, perform a method of displaying updated process flow data in a distributed system, the method comprising (Carroll e.g. Figs. 1 and 18, A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map [0017]. The CQA system 100 may be implemented in a distributed computing system, such as a cloud system [0072]. Fig. 18 shows method 1800 for determining events for a process map [0059]. Some or all of the method and operations and functions may be provided as machine readable instructions, such as a computer program, stored on a computer readable storage medium [0071].): 
Carroll in view of Setlur teach receiving a request for process flow data and key performance indicators (KPIs) for a particular order type within an electronic health record (EHR) database at a particular medical facility over a selected time period; 
Carroll teaches receiving a request for process flow data and key performance indicators for a particular order type within an electronic heath record (EHR) database at a particular medical facility (Carroll e.g. Fig. 1 and; The CQA system is also operable to associate data from EMRs (e.g., events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics [0018]. EMRs (electronic medical records) (i.e. EHR) may be from a single entity, such as a single hospital or physician's office, or may be from multiple entities [0033]. The CQA system 100 includes a process map toolset 101, a mapping module 102, a protocol engine 103, an event retrieval module 104, a 
	Carroll does not explicitly teach receiving a request over a selected time period.
	However, Setlur teaches receiving a request over a selected time period (Setlur e.g. Figs. 1-2, and 10, Setlur teaches a computer-implemented method for generating operational metrics for a healthcare workflow [0008]. Fig. 2 dashboard system includes a data aggregation engine 210 that correlates workflow events from disparate sources 260 (e.g. RIS, EMR, etc.) ([0074] and [0075]). The data aggregation engine 210 has pre-built exam and patient events and provides a user interface in the form of an inquiry view to query for audit event(s). The inquiry view supports queries using the following criteria within a specified time range: patient, 
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll teaches displaying a flow chart on a graphical user interface including depictions of a plurality of tasks associated with the particular order type and at least some of the plurality of tasks connected by linking graphics indicating a required or desired sequence of completion of the plurality of tasks; (Carroll e.g. A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map. A process map may comprise a workflow that can be visualized on a display. The workflow may comprise a time-based series of steps determined from the protocol to render care according to guidelines specified in the protocol. The time-based series of steps may be represented in chronological order of providing care from earliest to latest in the process map [0017]. Protocols may include treatment guidelines for various illnesses or medical conditions, procedures for cosmetic surgery, or other medically-related guidelines [0021]. Fig. 3 shows a screenshot 
Carroll in view of Setlur teach visually indicating which of the plurality of tasks is completed, is in progress, or is queued for a pre-defined threshold number or percentage of orders of the particular order type within the selected time period; and 
Carroll teaches visually indicate a percentage of tasks completed for a particular medical order type (Carroll e.g. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038]. FIG. 6 shows a screenshot 600 for defining a metric. In this example, the metric is a compliance rate for an antibiotic order within the first hour and is defined as a percentage [0039]. The population of cases may be evaluated based on the compliance metrics to determine compliance with the protocol and scores and reports may be generated to indicate compliance and variances from compliance and to provide analytical views to identify problems with particular individual caregivers, particular departments, particular shifts (e.g., day shift versus night shift), etc. [0041]. Figs. 8-11 show example reports generated by the CQA system 100 based on the 
Carroll teaches visually indicate a percentage of tasks completed for a particular medical order type within the selected time period.
However, Setlur teaches visually indicating completion of tasks for a particular order type within the selected time period (Setlur e.g. Fig. 2 dashboard system includes a data aggregation engine 210 that correlates workflow events from disparate sources 260 (e.g. RIS, EMR, etc.) ([0074] and [0075]). The data aggregation engine 210 has pre-built exam and patient events and provides a user interface in the form of an inquiry view to query for audit event(s). The inquiry view supports queries using the following criteria within a specified time range: patient, exam (e.g. order type) staff, event type(s), etc. The inquiry view can be used to check a current workflow status of an exam. [0076]. Fig. 9 depicts an example inquiry view interface 900 for viewing exams scheduled, completed, and in progress. The inquiry view 900 can be used to look up multi-system workflow events (e.g. current exam status, exam and/or patient workflow event(s), etc.) (Fig. 9 and [0111]).) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
Carroll teaches displaying on the flow chart, on or adjacent to at least one of the depictions of the plurality of tasks to be completed, dashboard elements for depicting the KPIs for at least one of the plurality of tasks displayed in the flow chart. (Carroll e.g. The analytic views generated by the CQA system 100 allow for drill downs which may be used to identify the cause of problems. For example, an initial view may comprise a color-coded display of the process map. A node in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol. A user may click on a red node to drill down to additional information, such as compliance metrics for the department responsible for the event. Another drill down may include the metrics for the shifts for the department [0042]. Each node in the process map may have attributes similar to the EMR data. Some of the attributes may include event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours [0031].)
As per claim 2, Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches wherein said KPIs are displayed automatically directly on the dashboard elements or are displayed or overlaid on the flow chart in response to a cursor hovering over or selecting one of the dashboard elements. (Carroll e.g. Each node in the process map may have attributes such as event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours. Attributes for steps may be entered by a user and may be displayed by clicking on a step in the process 
As per claim 3, Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches wherein the visually indicating is accomplished via color-coding of at least some of the depictions of the plurality of tasks or the linking graphics. (Carroll e.g. Fig. 1, The analytic views generated by the CQA system 100 allow for drill downs which may be used to identify the cause of problems. For example, an initial view may comprise a color-coded display of the process map. A node (i.e. step) in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from protocol [0042].)
As per claim 4, Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches wherein the KPIs include statistics or data regarding at least one of completion or turnaround time for any of the plurality of tasks, documentation of critical task-related information, task outcomes, task statistics, task comparisons, and task projections or predictions. (Carroll e.g. The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics. Reports may be generated to specify the compliance metrics and provide additional information related to measuring the quality of care and improving quality of care [0018]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].Figs. 8-10 show examples of compliance reports overall, by physician, and by 
As per claim 5, Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches the method further comprising displaying additional linking graphics on the flow chart connecting additional tasks when one of a plurality of selectable order options are selected by a user. (Carroll e.g. Fig. 1 CQA system process map toolset 101 generates process maps from protocols. A user may use tools provided by the process map toolset 101 to generate a process map from the protocol and protocol outline. The workspace provided by the process map toolset 101 may comprise an editor [0021]. A user can add, remove, or modify nodes in the process map through the editor. The initial process map is shown in the editor, and a user may modify the process map as needed (Fig. 3 and [0030]).)
As per claim 7, Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll does not teach, however, Setlur teaches the method further comprising providing a date selection element which filters the KPIs based on a selected period of time or dates entered into the date selection element. (Setlur e.g. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g. a hospital) [0078]. A comparison or count KPI computes counts of exams in one state versus another state for a given time period. This KPI is visualized in the form of a bar chart [0082]. Fig 10 depicts an example method 1000 for computation and output of operational metrics for patient 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carrol’s CQA system to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
As per claim 8, Carroll in view of Setlur teach the one or more computer storage media of claim 1, Carroll teaches the method further comprising providing a selectable individual order view in which the KPIs are filtered to display only ones of the KPIs associated with a single patient or a single order of the particular order type
As per claim 12, Carroll in view of Setlur teach the computer system of claim 9, Carroll in view of Setlur teach wherein the one or more processors on the one or more computing devices is further programmed to provide a selectable date format view of the workflow graphic which filters the KPIs mapped from the EHR database based on a selected period of time or dates. (Setlur e.g. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g. a hospital) [0078]. A comparison or count KPI computes counts of exams in one state versus another state for a given time period. This KPI is visualized in the form of a bar chart [0082]. Fig 10 depicts an example method 1000 for computation and output of operational metrics for patient and exam workflow. At block 1010 an operational data set obtained from multiple information sources, such as image modality and medical records archive data sources (i.e. EHR data), are mined at both an exam and a patient level within a specified time range [0115].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
As per claim 15, Carroll teaches a computerized method comprising (Carroll e.g. Figs. 18-19 methods 1800 and 1900 ([0059] and [0065]). Some or all of the method and operations and functions may be provided as machine readable instructions, such as a computer program, stored on a computer readable storage medium [0071].): 
Carroll in view of Setlur teach building, with a computer system comprising one or more processors, an interactive digital workflow graphic configured for display on a graphical user interface, the interactive digital workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular radiological order type, at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the interactive digital workflow graphic is built based on the particular radiological order type, facilities or departments involved with the plurality of tasks for the particular radiological order type, and sequences of the plurality of tasks within and between each of the facilities or departments for the particular radiological order type; 
Carroll teaches building, with a computer system comprising one or more processors, an interactive digital workflow graphic including graphical depictions of a plurality of tasks to be completed for a particular order type (i.e. protocol), at least some of the plurality of tasks graphically connected by linking graphics indicating a required or desired completion sequence of the plurality of tasks, wherein the interactive digital workflow graphic is built based on the particular order type (i.e. protocol), facilities, or departments involved with the plurality of tasks within and between each of the facilities or departments for the particular order type (i.e. protocol). (Carroll e.g. Figs. 1, 3, and 12A-B, A Clinical Quality Analytics (CQA) system renders a protocol, such as an industry clinical treatment guideline, into a process map (i.e. workflow graphic) [0017]. The protocols may be published by medical experts, health organizations or other entities. The protocols are medically related and may include guidelines for various illnesses or medical 
Carroll does not explicitly teach displaying tasks to be completed for a radiological order type.
However, Setlur teaches displaying tasks to be completed for a radiological order type (Setlur e.g. The system provides an electronic interface to display information corresponding to any event in the patient scanning and image interpretation workflow. With visibility to completion on workflow steps in different 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
Carroll teaches mapping key performance indicators (KPIs) for one or more of the plurality of tasks from an electronic health record (EHR) database to one or more dashboard elements depicted on or adjacent to at least one of the graphical depictions of one of the plurality of tasks; and (Carroll e.g. Fig. 1, The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, based on the association, determine protocol compliance metrics [0018]. An event includes information for any action performed to provide care to a patient, such as lab results, vitals (e.g., measurements of patient vital functions which may be performed by a nurse or machine), orders for tests or medications, delivery of medications, medications administered to patient, physician notes, semi-static patient data (e.g., gender, age, weight, allergies, etc.), etc. [0023]. The mapping module 102 maps the retrieved events to the process map. The mapping may include identifying the 
Carroll in view of Setlur teach visually indicating on the interactive digital workflow graphic which of the plurality of tasks is completed, is in progress, or is queued for a pre-defined threshold number or percentage of orders of the particular radiological order type by color-coding at least some of the graphical depictions of the plurality of tasks or the linking graphics. 
Carroll teaches Carroll teaches visually indicate a percentage of tasks completed for a particular medical order type and color-coding the display of the process map based on compliance (Carroll e.g. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038]. An initial analytic view may comprise a color-coded display of the process map. A node in the process map may be shown in red or yellow to indicate a high-level or medium-level of variance from the protocol [0042]. FIG. 6 shows a screenshot 600 for defining a metric. In this example, the metric is a compliance rate for an antibiotic order within the first hour and is defined as a percentage [0039]. The population of 
Carroll does not explicitly teach displaying tasks to be completed for a radiological order type.
However, Setlur teaches displaying tasks to be completed for a radiological order type (Setlur e.g. The system provides an electronic interface to display information corresponding to any event in the patient scanning and image interpretation workflow. With visibility to completion on workflow steps in different systems, manually track completion of workflow in the system, visual timer to countdown activity or tasks in radiology [0031]. The dashboard 300 provides a real-time (or at least substantially real-time) view of radiology and/or other department and/or enterprise operations tailored to administrator, technologist, wait areas, and/or other criteria, etc. (Fig. 3 and [0086]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
As per claim 16, Carroll in view of Setlur teach the computerized method of claim 15, Carroll teaches wherein said KPIs are mapped to be displayed directly on the one or more dashboard elements or are mapped to be displayed or overlaid onto the interactive digital workflow graphic in response to a cursor hovering over or selecting one of the one or more dashboard elements. (Carroll e.g. Fig. 1, The CQA system is also operable to associate data from EMRs (e.g., events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics [0018]. Each node in the process map may have attributes such as event type, time, location and caregiver. Other attributes may include event subtype such as laboratory, and order frequency, such as every four hours. Attributes for steps may be displayed by clicking on a step in the process map [0031]. A user may also click on a node to drill down to additional information such as compliance metrics (i.e. KPIs) for the department [0042].)
As per claim 17, Carroll in view of Setlur teach the computerized method of claim 15, Carroll in view of Setlur teach further comprising providing a selectable date format view of the interactive digital workflow graphic which filters the KPIs mapped from the EHR database based on a selected period of time or dates. (Setlur e.g. Fig. 2 dashboard 220 can organize KPI by facility and allow a user to drill-down from an enterprise to an individual facility (e.g. a hospital) [0078]. A comparison or count KPI computes counts of exams in one state versus another state for a given time period. This KPI is visualized in the form of a bar chart [0082]. Fig 10 depicts an example method 1000 for computation and output of operational metrics for patient and exam workflow. At block 1010 an operational data set obtained from multiple information sources, such as image 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include requesting process flow data and KPI data based on a selected time period as taught by Setlur in order to identify areas for improvement and monitor the impact of change (Setlur e.g. [0054]).
As per claim 18, Carroll in view of Setlur teach the computerized method of claim 15, Carroll in view of Setlur teach further comprising providing a selectable individual order view in which the KPIs mapped from the EHR database are filtered to display only the KPIs associated with a single patient or a single order of the particular radiological order type. 
Carroll teaches providing a selectable individual order view in which the KPIs mapped from the HER database are filtered to display only the KPIs associated with a single patient of a particular protocol (Carroll e.g. In addition to determining metrics, KPIs and analytic views, the CQA system 100 may determine a population or the set of cases to be evaluated. Fig. 7 shows a screenshot 700 for selecting filters (e.g. attributes and values) to identify the population of cases. EMR data which include EMRs for millions of patients is filtered to determine the population. For example, filters may be selected in the screenshot 700 to identify all the cases where patients have certain conditions (e.g. respiratory distress=yes) or lab results (e.g. urine analysis= hazy). The EMR data is filtered by the selected filters to determine the population [0040]. The population of cases 
Carroll does not explicitly teach displaying KPI information associated with a single patient of the particular radiological order type.
However, Setlur teaches displaying KPI information associated with a single patient of the particular radiological order type (Setlur e.g. The method includes displaying information regarding one or more scheduled procedures and associated equipment involving one or more selected patients [0008]. Systems and methods determine operational metrics or key performance indicators (KPI) such as patient wait time [0042]. The dashboard 300 provides a real-time (or at least substantially real-time) view of radiology and/or other department and/or enterprise operations tailored to administrator, technologist, wait areas, and/or other criteria, etc. [0086]. Dashboard 300 presents collected information and allows a user to view and drill down to further levels of detail regarding information [0087]. Users can monitor patient wait times, average number of exams performed, types of exams performed, etc. [0088].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll’s CQA system to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
As per claim 19, Carroll in view of Setlur teach the computerized method of claim 15, Carroll teaches wherein the KPIs include at least one of completion or turnaround time for any of the plurality of tasks, documentation of critical task-related information, task outcomes, task statistics, task comparisons, and task projections or predictions. (Carroll e.g. The CQA system is operable to associate data from EMRs (e.g. events) with particular nodes in the process map, and based on the association, determine protocol compliance metrics. Reports may be generated to specify the compliance metrics and provide additional information related to measuring the quality of care and improving quality of care [0018]. The compliance module 108 may define analytic views that can be generated by the CQA system 100, and may determine key performance indicators (KPIs) and other metrics that are available to analyze the quality of care associated with the protocol [0038].Figs. 8-10 show examples of compliance reports overall, by physician, and by shifts [0043]-[0044]. Compliance within the protocol is determined by comparing the sequence of events for the threads with the sequence of the nodes in the threads representing the expected actions to be performed at particular times within the workflow of the protocol [0049].)
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (US 2014/0244295 A1) in view of Setlur et al. (US 2012/0130730 A1) and in further view of Studsrud (US 2015/0363555 A1).
As per claim 6, Carroll in view of Setlur teach the one or more computer storage media of claim 5, Carroll in view of Setlur and Studsrud teach wherein the particular order type is a radiological exam, and the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order. 
Carroll in view of Setlur teach wherein the particular order type is a radiological exam (Setlur e.g. The system provides an electronic interface to display information corresponding to any event in the patient scanning and image interpretation workflow. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll to include protocols for radiology workflow as taught by Setlur in order to optimize or improve radiology and/or other healthcare departments/enterprise operation (Setlur e.g. [0043]).
	Carroll in view of Setlur do not explicitly teach and the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order.
	However, Studsrud teaches a selectable order option of adding onto the order and holding the order (Studsrud e.g. Fig. 39, Studsrud teaches a computer-based technology to provide health information systems that can be customized for any healthcare specialty (e.g. radiology group practices) and/or application [0004]. The computer-implemented method includes receiving a request for a form related to a particular medical order,  identifying a particular workflow from among a plurality of workflows based on the medical order and the role of the first user, etc. [0006]. FIG. 39 is a screen shot of an example user interface that a technologist can use to review or enter exam or order information, review or enter patient information, assign the order to another user, or place a hold on the order. The Technologist may place an order on hold, may request an addendum to an order, or may cancel an order. The Technologist may assign one or more activities 
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Carroll in view of Setlur’s CQA system interface to include selectable order options such as holding and amending an order within a workflow as taught by Studsrud in order to provide a single system through which many or all aspects of a medical practice can be managed, which can create or provide greater data integrity, improve efficiency, and cost savings to medical practices (Studsrud e.g. [0010]).
As per claim 20, Carroll in view of Setlur teach the computerized method of claim 15, Carroll in view of Setlur and Studsrud teach further comprising displaying additional linking graphics on the interactive digital workflow graphic connecting additional tasks when one of a plurality of selectable order options are selected by a user, the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order.
Carroll teaches displaying additional linking graphics on the interactive digital workflow graphic connecting additional tasks when one of a plurality of selectable order options are selected by a user (Carroll e.g. (Carroll e.g. Fig. 1 CQA system process map toolset 101 generates process maps from protocols. A user may use tools provided by the process map toolset 101 to generate a process map from the protocol and protocol outline. The workspace provided by the process map toolset 101 may comprise an editor 
Carroll nor Setlur teach the plurality of selectable order options include replacing an order, adding onto the order, vetting the order, or holding the order.
However, Studsrud teaches a selectable order option of adding onto the order and holding the order (Studsrud e.g. Fig. 39, Studsrud teaches a computer-based technology to provide health information systems that can be customized for any healthcare specialty (e.g. radiology group practices) and/or application [0004]. The computer-implemented method includes receiving a request for a form related to a particular medical order,  identifying a particular workflow from among a plurality of workflows based on the medical order and the role of the first user, etc. [0006]. FIG. 39 is a screen shot of an example user interface that a technologist can use to review or enter exam or order information, review or enter patient information, assign the order to another user, or place a hold on the order. The Technologist may place an order on hold, may request an addendum to an order, or may cancel an order. The Technologist may assign one or more activities regarding the patient or the order [0105]. Fig. 39 includes a "Hold" button that can execute upon receipt of a user selection of the button [0106]. A Technologist may select the Hold button when there is an issue with an order, and the Technologist wishes to place the order on hold so that it does not advance further in the workflow [0107].)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624